DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-4 recite in line 1 “the second portion.” However, claim 2, upon which claims 3-4 depend, recites “second portions.” Therefore, it is not clear which second portion claims 3-4 refer to. For the purpose of examination, “the second portion” in line 1 of claims 3-4 is interpreted as “a second portion of the second portions”
Claim 11 recites the limitation "the intermediate layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 11 is interpreted as “The organic light-emitting display device according to claim 6, wherein the encapsulation layer is brought into contact with one portion of a lower surface of the upper layer of the conductive line and a flank surface of the intermediate layer.”
Claim 15 recites the limitation "the upper layer" and “the lower layer” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 11 is interpreted as “The organic light-emitting display device according to claim 6, wherein the upper layer of the conductive line is formed of a same material as the lower layer thereof.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US PG-Pub No.: 2018/0226612 A1, hereinafter, “Choi”).
Regarding claim 1, Choi discloses an organic light-emitting display device (see Choi, FIG. 2) comprising:
a board (100, FIG. 2) including an active area (I-I’) and an inactive area (II-II’) adjacent to the active area (I-I’, FIG. 2);
a dielectric layer (120, ¶ [0054]) disposed over the board (100, FIG. 2);
a pad (410, FIG. 2) disposed in the inactive area (II-II’) and into which a signal or power is input (¶ [0069]);
a conductive line (420, ¶ [0071]) disposed on the dielectric layer (120) and connected to the pad (410) and along which the power is transferred to the active area (I-I’); and
a bump pattern (211, FIG. 2) disposed underneath the dielectric layer (210) and having a positive taper that is inclined toward a direction of the conductive line (420, FIG. 2),
wherein both sides of the conductive line (420) have an inclined surface (FIG. 2).

Regarding claim 2, Choi discloses the organic light-emitting display device according to claim 1, wherein the conductive line (420) comprises a first portion (420 directly contacting 410) and second portions on both sides of the first portion (FIG. 2).

Regarding claim 3, Choi discloses the organic light-emitting display device according to claim 2, wherein an end (left end) of the second portion (420 on the left of 410) is distanced from the board more than a middle portion (420 filling 140b) of the second portion (FIG. 2).
Note: for the purpose of examination, “the second portion” in line 1 of claim 3 is interpreted as “a second portion of the second portions”

Regarding claim 4, Choi discloses the organic light-emitting display device according to claim 2, wherein the second portion of the conductive line (420) is raised or lowered at a predetermined angle toward the upward direction (420 inside 140b, FIG. 2).
Note: for the purpose of examination, “the second portion” in line 1 of claim 4 is interpreted as “a second portion of the second portions”

Regarding claim 5, Choi discloses the organic light-emitting display device according to claim 1, wherein an angle of a taper of the bumper pattern (211) is equal to or greater than 10º and is equal to or smaller than 60º (FIG. 2).

Regarding claim 6, Choi discloses the organic light-emitting display device according to claim 1, wherein the conductive line (in order to meet this claim limitation, the conductive line is 420+330, FIG. 2) comprises: a lower layer (420) contacting (“contact” allows intermediate objects, “directly contact” does not) the board (100); an upper layer (a top layer of 330, 330 can have two layers, ¶ [0067]) disposed on the lower layer (420); and an intermediate layer (a bottom layer of 330) disposed between the upper layer (the top layer of 330) and the lower layer (420, FIG. 2).
Regarding claim 9, Choi discloses the organic light-emitting display device according to claim 1, further comprising: a thin film transistor (210, FIG. 2) disposed in the active area (I-I’); an organic light-emitting element (300, FIG. 2) disposed on the thin film transistor (210) and electrically connected to the thin film transistor (210); and an encapsulation layer (500+160+170, FIG. 2) covering the organic light-emitting element (300, FIG. 2).

Regarding claim 10, Choi discloses the organic light-emitting display device according to claim 9, wherein the encapsulation layer (500+160+170) contacts (“contact” allows intermediate objects) an entire flank surface of a lower layer of the conductive line (420) and one portion of an upper surface thereof (FIG. 2).

Regarding claim 12, Choi discloses the organic light-emitting display device according to claim 9, wherein the conductive line (420) is formed of a same material (Al, ¶¶ [0071] and [0062]) as source and drain electrodes (Al of 215/217, ¶ [0057]) of the thin film transistor (210, FIG. 2).

Regarding claim 13, Choi discloses the organic light-emitting display device according to claim 9, wherein the bump pattern (211) prevents a crack in the encapsulation layer (500+160+170) from occurring due to different heights of an end of the conductive line (420; the claim limitation is functional language; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2114(I).).

Regarding claim 14, Choi discloses the organic light-emitting display device according to claim 13, wherein the bump pattern (211) is formed of a same material as at least one of a semiconductor layer (211) and a gate electrode of the thin film transistor (210, FIG. 2).

Regarding claim 15, Choi discloses the organic light-emitting display device according to claim 5, wherein the upper layer (330) of the conductive line (330+420) is formed of a same material (Al) as the lower layer (420) thereof (¶¶¶ [0062], [0067], and [0071]).
Note: for the purpose of examination, claim 15 is interpreted as “The organic light-emitting display device according to claim 6, wherein the upper layer of the conductive line is formed of a same material as the lower layer thereof.”

Regarding claim 16, Choi discloses the organic light-emitting display device according to claim 1, wherein the conductive line (420) is at least one of a low-level power (Vss) wiring line, a high-level power (VDD) wiring line (420 contacting 410 as power line, ¶ [0068]), and an initialization power (ViNi) wiring line.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/           Primary Examiner, Art Unit 2892